Citation Nr: 0215267	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  01-02 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cardiac arrhythmia, 
claimed as heart murmur.

2.  Entitlement to service connection for hypertensive heart 
disease.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel





INTRODUCTION

The veteran served on active duty from July 1948 to September 
1951.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision of the Department 
of Veterans Affairs (VA) St. Petersburg, Florida Regional 
Office (RO).  The Board undertook development of additional 
evidence in the case in August 2002.  

This case has been advanced on the docket on motion of the 
appellant.  See 38 C.F.R. § 20.900(c) (2002).



FINDINGS OF FACT

1.  There is no medical evidence that the veteran has a heart 
murmur which preexisted his active service.

2.  Cardiac arrhythmia, claimed as a heart murmur, did not 
have its onset during active service or result from disease 
or injury in service.

3.  The veteran is not shown to have hypertension that had 
its onset during service or that was manifested to a 
compensable degree within one year following discharge from 
active duty


CONCLUSION OF LAW

Cardiac arrhythmia, claimed as heart murmur, and hypertensive 
heart disease were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (regulations implementing the VCAA).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

The veteran's claim for service connection was received in 
July 1998 and it is substantially complete.  Thus, there is 
no issue as to provision of a form or instructions for 
applying for the benefits. 38 U.S.C.A. § 5102 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2)).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The veteran submitted his claim in July 1998.  A September 
1998 Report of Contact (VA Form 119) shows that the RO 
contacted the veteran to clarify that he was claiming service 
connection.  He indicated that he thought that service 
records had been submitted but stated that he would contact 
the National Personnel Records Center (NPRC) again.  The RO 
also furnished the veteran a form for requesting military 
records which the veteran submitted in September 1998.  In 
November 1998, the RO sent the veteran a letter advising him 
that he could submit information regarding inservice 
treatment, full organizational designation, copies of any 
medical records in his possession, statements from service 
comrades regarding the claimed disabilities and statements 
from family members or others with direct knowledge of the 
claimed disabilities.  The RO also indicated that he should 
identify any treatment for the claimed disabilities from the 
date of discharge to the present and that the RO would help 
obtain those records if he submitted the appropriate 
authorization for the release of records.  He was further 
advised to identify any treatment by the VA and that those 
records would be obtained.  By letter dated in November 1998, 
the RO requested that the veteran submit the complete mailing 
address for Lettermen General Hospital so that records could 
be obtained.  In November 1998, the veteran returned copies 
of uncompleted authorization forms and indicated that he had 
previously furnished this information.  A December 1998 
Report of Contact shows that the veteran indicated that he 
attempted to obtained records from both Valley Forge Hospital 
and Letterman Hospital and those facilities were out of 
business and no records were available.  In September 1999, 
the veteran requested that a search for service medical 
records be conducted.  The March 1999, the NPRC submitted 
copies of morning reports and indicated that no Surgeon 
General Office records were available.

The veteran has submitted private medical records and lay 
statements.  In May 1999, he indicated that he was under the 
care of Dr. Finkelstein.  He also submitted copies of records 
of the Social Security Administration indicating that he had 
been awarded disability benefits.  In August 2002, the Board 
undertook additional development of both private treatment 
records and Social Security records.  By letter dated in 
August 2002, the veteran was notified that the Board was 
developing his case rather than remanding it to the RO.  He 
was requested to provide an authorization for the release of 
treatment records of Dr. Finkelstein.  He was also advised 
that Social Security Administration records were being 
requested.  The records of Social Security Administration 
determination awarding benefits and the complete medical 
records on which that determination was based were obtained 
and added to the claims folder in August 2002.  In August 
2002, the veteran indicated that Dr. Finkelstein was deceased 
and the Dr. Glasser had no new medical records.  He submitted 
a duplicate copy of a May 1993 report of Dr. Hornreich, a 
five page list of medications, March 2002 records of Dr. 
Maytin, and 1995 to 1997 copies of records of Dr. Richter.  
In September 2002, the veteran submitted duplicate copies of 
morning reports.  

While the veteran has not been specifically advised of the 
provisions of the VCAA, he has been advised what evidence is 
necessary to support his claims, what information regarding 
medical treatment records he needed to provide, and steps VA 
would take to obtain records.  VA has advised the veteran 
that it would obtain identified private and VA medical 
records.  The veteran's service medical records are 
apparently not available.  The RO has attempted to obtain all 
pertinent service records and morning reports have been 
submitted.  The veteran has submitted private medical records 
and lay statements.  The veteran has not identified any 
additional pertinent evidence which could be obtained with 
regard to his claim.

By rating action in February 2000, the veteran's claims for 
service connection for cardiac arrhythmia (claimed as heart 
murmur) and hypertensive heart disease were denied.  A 
statement of the case was issued in November 2000.  The 
rating decision and the SOC together listed the evidence 
considered, the legal criteria for evaluating the claims, an 
analysis of the facts as applied to the applicable law, 
regulations and criteria, and informed the appellant of the 
information and evidence necessary to substantiate the 
claims.  VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate his claim 
and what evidence he must provide and what VA will obtain or 
request on his behalf.  Quartuccio v. Principi, 16 Vet. App. 
at 187.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The steps to obtain pertinent private, VA, and service 
records are thoroughly discussed above.  The veteran has not 
identified any additional VA or private treatment records 
with regard to his claim.  There is no reasonable possibility 
further assistance might substantiate the claim.  See 38 
U.S.C.A. § 5103A(2) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(d)). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  As will be discussed more fully 
below, while there is competent medical evidence of a current 
heart disability, the evidence does not establish that the 
veteran suffered an injury or disease in service, or has a 
disease or symptoms of a disease listed in §3.309 manifested 
during an applicable presumptive period.  The evidence does 
not show that the claimed disability or symptoms may be 
associated with an established injury or disease in service 
or with another service-connected disability.  Therefore, the 
Board concludes that a medical examination is not required.  

On appellate review, there are no areas in which further 
development is needed.  The requirements of the law and 
regulations have been substantially met and the Board may 
proceed to consider the merits of the appeal. 


II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  That 
an injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a chronic condition 
during service, a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2001).  Service connection may be 
granted for certain chronic diseases, including 
cardiovascular-renal disease and hypertension, which are 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. 3.307, 3.309 (2001).

Under Diagnostic Code 7101, a 10 percent evaluation for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) will be assigned when diastolic 
pressure is predominately 100 or more, or; when systolic 
pressure is predominately 160 or more, or; when an individual 
has a history of diastolic pressure being predominately 100 
or more who requires continuous medication for control.  Note 
1 indicates that hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
Hypertension is defined to mean that diastolic blood pressure 
is predominantly 90 mm. or greater.

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002).

The veteran's service medical records are not available, 
presumably destroyed in a fire at the NPRC in the 1973.  
Morning Reports dated in October and November 1948 show that 
the veteran was at Valley Forge General Hospital but do not 
show the reason that he was at the hospital. 

A May 1993 statement of Dr. Hornreich indicated that the 
veteran had been under his care since March 1991.  It was 
stated that the veteran consulted him because of 
lightheadedness and dizziness which was transient at times, 
lasting 10 to 15 seconds approximately 5 to 6 months.  It was 
noted that the veteran had a history of hypertension for a 
number of years, a heart murmur as a child and diabetes 
diagnosed one year earlier.  Physical examination showed 
systolic ejection murmur.  The diagnoses included ischemic 
cardiomyopathy, uncontrolled hypertension, hypertensive heart 
disease and cardiac arrhythmia.  

December 1998 statements from a longtime friend and uncle of 
the veteran, indicated that the veteran stated that he was to 
be discharged from service because of a heart murmur.  His 
uncle stated that he was told by the veteran that he received 
treatment for chest pain during service.

Records of the Social Security Administration include a 
December 1999 Decision of an Administrative Law Judge that 
the veteran was unable to work since October 1992 and that 
his disabilities included ischemic cardiomyopathy, cardiac 
arrhythmia with premature ventricular contractions and 
hypertension.  Those records include copies of private 
medical records dated from May 1991 to August 1993.  A 
February 1993 statement of Dr. Hornreich indicated that the 
veteran had been treated since March 1991.  

Private outpatient treatment records dated from March 1993 to 
March 2002, include a December 1995 entry showing that the 
veteran had a history of angina for 8 years and increased 
blood pressure for 13 years.  

The veteran seeks service connection for cardiac arrhythmia, 
claimed as heart murmur and for hypertensive heart disease.  
He claims that a heart murmur preexisted service and was 
aggravated by his active service.  He contends that he 
suffered a severe bout of shortness of breath and chest pain 
while in service and that he was treated at Valley Forge 
General Hospital.  He asserts that he was told that he would 
be discharged but was not because of the Korean conflict.  He 
further asserts that hypertension had its onset during 
service while he was being treated at Valley Forge General 
Hospital.  

After a review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
and they must be denied.  As indicated above, the veteran's 
medical records from service are unavailable.  A search for 
alternative records produced Morning Reports showing that the 
veteran was at Valley Forge General Hospital but those 
records do not show treatment for the claimed heart 
conditions. The earliest medical evidence of diagnoses of 
cardiac arrhythmia and hypertension is in 1991, 40 years 
after the veteran's separation from service.  The private 
treatment records and the records of the Social Security 
Administration fail to show a current diagnosis of a heart 
murmur.  There is no evidence showing that the veteran's 
current heart conditions, to include cardiac arrhythmia, and 
hypertensive heart disease, had their onset in service or are 
any way related to the veteran's active service.  There is no 
evidence of a diagnosis during active service of hypertension 
or that the currently diagnosed hypertension was manifested 
to a compensable degree within one year after discharge from 
active service.  

The Board has given consideration to the veteran's 
contentions that he has cardiac arrhythmia, claimed as heart 
murmur, and hypertensive heart disease, which had their onset 
in service.  However, these assertions cannot serve to prove 
that the veteran's current heart conditions were caused by 
service.  While the veteran is competent to describe the 
symptoms and events he experienced during service, he is not 
competent to proffer a medical diagnosis or a medical opinion 
regarding the etiology of his cardiac/hypertension disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The clear preponderance of the evidence is against the 
veteran's claims of service connection for cardiac 
arrhythmia, claimed as heart murmur, and for hypertensive 
heart disease.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 
Supp. 2002).

ORDER

Entitlement to service connection for cardiac arrhythmia, 
claimed as heart murmur is denied.

Entitlement to service connection for hypertensive heart 
disease is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


